Citation Nr: 0533860	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-17 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral clawfoot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to May 
1970.  

This appeal to the Board of Veterans' Appeals (Board/BVA) 
arose from a July 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) - which denied the veteran's petition to reopen 
a previously denied claim for service connection for 
bilateral clawfoot.

This case was previously before the Board in November 2003, 
when the Board remanded it to the RO for further development 
and consideration.  But still further development of the 
evidence is required.  So, for the reason discussed below, 
this case is again being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In a July 2005 statement, on VA Form 21-4138, the veteran 
requested a hearing before a Member of the Board (Veterans 
Law Judge (VLJ)).  And even more recently, in a September 
2005 statement, on another VA Form 21-4138 with attachments, 
the veteran clarified his earlier statement by specifying 
that he wanted his hearing before a VLJ of the Board to take 
place at the RO in Roanoke.  This type of hearing is called a 
travel Board hearing, and it must be scheduled before 
deciding his appeal.  38 C.F.R. § 20.700 (2005).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

Schedule the veteran for a travel Board 
hearing at the next available 
opportunity.  Notify him of the date, 
time and location of his hearing and 
place a copy of the letter in his claims 
file.  If he changes his mind and decides 
not to have a hearing, also document this 
in the record.

The purpose of this remand is to further develop the record 
and protect the veteran's due process rights.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


